DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–6 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0257608 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 102
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0030921 A1, hereinafter Kim).
Regarding claim 4, Kim discloses a negative electrode of a lithium-ion secondary battery, the negative electrode comprising:
a negative electrode active material (see SiO/C anode active material, [0070]); and
a binder (see water-based binder particles, [0070]),
wherein an average diameter of the binder is 0.2 μm or more and 0.5 μm or less (FIG. 1A, [0068]); and
a peak half-width in a particle size distribution curve of the binder is 0.40 μm or more and 0.65 μm or less (FIG. 1A, [0068]).

Claim Rejections - 35 USC § 103
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (US 2015/0187516 A1, hereinafter Miyauchi) in view Kamo et al. (US 2015/0303468 A1, hereinafter Kamo).
Regarding claim 1, Miyauchi discloses a manufacturing method of a negative electrode of a lithium-ion secondary battery, the manufacturing method comprising:
preparing a negative electrode paste containing a negative electrode active material and a binder (see slurry, [0187]); and
producing the negative electrode using the negative electrode paste (see negative electrode, [0189]),
wherein a zeta potential of the binder is in a range from -62 mV to -25 mV (TABLE 1, [0047]).
Miyauchi does not explicitly disclose:
wherein a zeta potential of the negative electrode active material is in a range from -3.1 mV to -5.5 mV; and
wherein a ratio of a zeta potential of the binder to a zeta potential of the negative electrode active material is 3.5 or more and 9.0 or less.
Kamo discloses a negative electrode active material having a zeta potential of the negative electrode active material is in a range from -0.1 mV to -200 mV (see zeta potential, [0033]) to prevent uneven distribution of active material in the interior and improve the battery performances more reliably (see zeta potential, [0036]). Miyauchi and Kamo are analogous art because they are directed to negative electrodes for lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material of Miyauchi with the zeta potential of Kamo in order to prevent uneven distribution of active material in the interior and improve the battery performances more reliably.
Although Kamo does not explicitly disclose a range of -3.1 mV to -5.5 mV, Kamo does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Miyauchi discloses a binder having a zeta potential in a range from -62 mV to -25 mV (TABLE 1, [0047]); and Kamo discloses a negative electrode active material having a zeta potential of the negative electrode active material is in a range from -0.1 mV to -200 mV (see zeta potential, [0033]). The combination of Miyauchi and Kamo suggests a ratio of a zeta potential of the binder to a zeta potential of the negative electrode active material is 0.125 or more and 620 or less.
Although the combination of Miyauchi and Kamo does not explicitly disclose a range 3.5 to 9.0, the combination of Miyauchi and Kamo does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 6, modified Miyauchi discloses all claim limitations set forth above and further discloses a manufacturing method:
wherein a solid content concentration of the negative electrode paste of 50 mass% or more and 60 mass% or less (see solid content, [0187]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (US 2015/0187516 A1) in view Kamo (US 2015/0303468 A1) as applied to claim(s) 1 above, and further in view of Lahlouh et al. (US 2014/0346618 A1, hereinafter Lahlouh).
Regarding claim 3, modified Miyauchi discloses all claim limitations set forth above, but does not explicitly disclose a manufacturing method:
wherein the negative electrode paste further contains ceramic particles having a zeta potential of -25 mV or less in a pH range of 8 to 9.
Lahlouh discloses a negative electrode paste containing ceramic particles having a zeta potential of -25 mV or less in a pH range of 8 to 9 (see silicon dioxide, [0027]) improve performance of lithium-ion secondary battery (see lithium ion cells, [0025]). Miyauchi and Lahlouh are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode paste of modified Miyauchi with the ceramic particles of Lahlouh in order to improve performance of lithium-ion secondary battery.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (US 2015/0187516 A1) in view Kamo (US 2015/0303468 A1) as applied to claim(s) 1 above, and further in view of Higaonna et al. (JP 2016-201417 A, hereinafter Higaonna).
Regarding claim 6, modified Miyauchi discloses all claim limitations set forth above and further discloses a manufacturing method:
wherein the negative electrode active material is graphite (see artificial graphite, [0187]).
Miyauchi does not explicitly disclose:
the method further comprises subjecting the graphite to H2O plasma treatment, and
an amount of surface hydroxyl groups on the graphite following the H2O plasma treatment is 0.21 mmol/g or more and 0.30 mmol/g or less.
Higaonna discloses carbon subjected to H2O plasma treatment (TABLE 2, [0024]), and an amount of surface hydroxyl groups on the carbon following the H2O plasma treatment is 0.21 mmol/g or more and 0.30 mmol/g or less (TABLE 2, [0017]) to suppress the deterioration rate of the capacitance of the electricity storage device (see carbon material, [0012]). Miyauchi and Higaonna are analogous art because they are directed to lithium ion batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the graphite of modified Miyauchi with the amount of surface hydroxyl groups of Higaonna in order to suppress the deterioration rate of the capacitance of the electricity storage device.

Response to Arguments
Applicant's arguments filed 07 December 2022 have been fully considered but they are not persuasive.
Applicants argue Kim merely discloses that a peak half-width in a particle size distribution curve of the binder is about 0.20 µm according to FIG. 1A (P5/¶6). During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. Claim 4 recites the limitation "a peak half-width in a particle size distribution curve of the binder is 0.40 µm or more and 0.65 µm or less." This limitation can be interpreted as the end points of full width at half maximum are between 0.40 µm and 0.65 µm. Kim discloses end points of full width at half maximum are between 0.40 µm and 0.65 µm (FIG. 1A, [0068]). Applicants have illustrated a full width at half maximum (FWHM) or a peak width at half height in FIG. 1A. However, claim 4 does not recite a full width at half maximum (FWHM) or a peak width at half height. Claim 4 recites a peak half-width that is not defined within the claim. FIG. 1A illustrates a peak between 0.40 µm and 0.65 µm. Instant paragraph [0061] describes peak width at half the height of a peak is measured with SEM. A particle size distribution is dependent on the method used. A particle size distribution measured using SEM (i.e., instant method) differs from a particle size distribution measured using particle size analyzer (e.g., laser diffraction). It is noted that the features upon which applicant relies (i.e., a full width at half maximum (FWHM) or a peak width at half height) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Kim discloses a peak half-width in a particle size distribution curve of the binder is 0.40 µm or more and 0.65 µm or less.
Applicants argue Kim does not describe or suggest a negative electrode comprising a negative electrode active material and a binder, wherein a peak half- width in a particle size distribution curve of the binder is 0.40 µm or more and 0.65 µm or less (P6/¶1). During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. Claim 4 recites the limitation "a peak half-width in a particle size distribution curve of the binder is 0.40 µm or more and 0.65 µm or less." This limitation can be interpreted as the end points of full width at half maximum are between 0.40 µm and 0.65 µm. Kim discloses end points of full width at half maximum are between 0.40 µm and 0.65 µm (FIG. 1A, [0068]). Applicants have illustrated a full width at half maximum (FWHM) or a peak width at half height in FIG. 1A. However, claim 4 does not recite a full width at half maximum (FWHM) or a peak width at half height. Claim 4 recites a peak half-width that is not defined within the claim. FIG. 1A illustrates a peak between 0.40 µm and 0.65 µm. Instant paragraph [0061] describes peak width at half the height of a peak is measured with SEM. A particle size distribution is dependent on the method used. A particle size distribution measured using SEM (i.e., instant method) differs from a particle size distribution measured using particle size analyzer (e.g., laser diffraction). It is noted that the features upon which applicant relies (i.e., a full width at half maximum (FWHM) or a peak width at half height) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Kim discloses a peak half-width in a particle size distribution curve of the binder is 0.40 µm or more and 0.65 µm or less.
Applicants argue Kim would not have rendered claim 4 obvious (P6/¶2). Kim discloses a particle size of the binder should be 0.5 µm to 1.0 µm with a uniform particle size distribution (see uniform particle size distribution, [0046]). The full width at half maximum of a normal distribution is approximated by the formula FWHM ≈ 2.355σ. Based on an average (e.g., mean) of 0.5 µm to 1.0 µm with a normal particle size distribution, the full width at half maximum would be approximately 0.6 µm to 1.2 µm. The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549. Therefore, Kim would also rendered claim 4 obvious.
Applicants argue the Examples including the above-recited feature exhibit a result unexpected from Kim (P6/¶3). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The comparative examples are not the prior art of Kim. As set forth in § MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the negative electrodes. The examples have not been compared with the closest prior art. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). The specification provides not details regarding the statistical significance of the results. The difference between the examples and comparative examples is not statistically significant assuming an error of 5% as illustrated in FIG. 1, which is reasonable considering no details regarding the number of tests used and the errors associated with the measurements.

    PNG
    media_image1.png
    450
    750
    media_image1.png
    Greyscale

FIG. 1. Comparison of FWHM (µm) with capacity retention ratio (%).
Therefore, the specification does not demonstrate the Examples including the above-recited feature exhibit a result unexpected from Kim.
Applicants argue nowhere does Kim describe or suggest controlling particle size of the binder by controlling agglomeration of the binder (P6/¶3). Kim discloses and suggests controlling particle size of the binder by controlling agglomeration of the binder (FIG. 1A, [0046]).
Applicants argue Miyauchi does not describe or suggest a zeta potential for a negative electrode active material (P7/¶3). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue nothing in Miyauchi or Kamo describes or suggests that the different materials from the different electrodes should be combined with respect to their zeta potentials (P7/¶6). Kamo discloses a negative electrode active material having a zeta potential in a range of 0.1 mV to -200 mV to prevent uneven distribution of active material in the interior and improve the battery performance more reliably (see zeta potential, [0036]). Miyauchi discloses a binder having a zeta potential in a range of -62 mV to -25 mV (TABLE 1, [0047]) to prepare a more stable and homogeneous electrical storage device electrode slurry and improve the charge-discharge characteristics (see zeta potential, [0047]). Miyauchi and Kamo are both directed to negative electrodes for lithium ion secondary batteries. One skilled in the art based on these teachings would combine the binder of Miyauchi with the active material of Kamo in order prevent uneven distribution of active material in the interior and improve the battery performance more reliably while also preparing a more stable and homogeneous electrical storage device electrode slurry and improving the charge-discharge characteristics. Therefore, there are teachings in Miyauchi and Kamo suggest that the binder and active materials of negative electrode should be combined.
Applicants argue neither reference describes or suggests any significance in a relationship of the zeta potentials of the binder and active material to each other (P8/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Miyauchi and Kamo thus at best would have a broad ratio that would not have led one to a specific ratio of from 3.5 to 9.0 (P8/¶2). Although the combination of Miyauchi and Kamo does not explicitly disclose a range of 3.5 to 9.0, Miyauchi and Kamo does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Applicants argue the ratio of a zeta potential of the binder to a zeta potential of the negative electrode active material is in a range of 3.5 or more and 9.0 or less, and (2) the zeta potential of the negative electrode active material is in a range from -3.1 mV to -5.5 mV, exhibit an unexpected capacity retention ratio (P8/¶3). An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). The comparative examples are not the prior art of Miyauchi. As set forth in § MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the negative electrodes. The examples have not been compared with the closest prior art. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). The specification provides not details regarding the statistical significance of the results. The difference between the examples and comparative examples is not statistically significant assuming an error of 5% as illustrated in FIGS. 2 and 3, which is reasonable considering no details regarding the number of tests used and the errors associated with the measurements.

    PNG
    media_image2.png
    450
    750
    media_image2.png
    Greyscale

FIG. 2. Comparison of ratio of zeta potentials with capacity retention ratio (%).

    PNG
    media_image3.png
    450
    750
    media_image3.png
    Greyscale

FIG. 2. Comparison of ratio of zeta potential (mV) of negative electrode active material with capacity retention ratio (%).
Therefore, the specification does not demonstrate the ratio of a zeta potential of the binder to a zeta potential of the negative electrode active material is in a range of 3.5 or more and 9.0 or less, and (2) the zeta potential of the negative electrode active material is in a range from -3.1 mV to -5.5 mV, exhibit an unexpected capacity retention ratio.
Applicants argue Lahlouh does not remedy the above-discussed deficiencies of Miyauchi and Kamo (P8/¶4). Miyauchi and Kamo are not deficient as detailed above.
Applicants argue Miyauchi, Kamo and Lahlouh do not describe or suggest using graphite subjected to H2O plasma treatment and having an amount of surface hydroxyl groups of 0.21 mmol/g or more and 0.30 mmol/g or less as a negative electrode active material (P8/¶6). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Miyauchi, Kamo and Lahlouh do not describe or suggest a solid content concentration of the negative electrode paste of 50 mass% or more and 60 mass% or less (P8/¶6). Miyauchi discloses a solid content concentration of the negative electrode paste of 50 mass% or more and 60 mass% or less (see solid content, [0187]). Therefore, Miyauchi, Kamo and Lahlouh do describe and suggest a solid content concentration of the negative electrode paste of 50 mass% or more and 60 mass% or less.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725